PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/181,205
Filing Date: 5 Nov 2018
Appellant(s): Shaw et al.



__________________
Gary S. Williams (Reg. 31,066)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/21/2021 appealing from office action mailed on 12/21/2020
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Independent Claim 1:
	
	A. Appellant’s argument that cited references do not teach a sharing interface that includes both of the distinct, predefined regions recited in claim 1: (1) a first predefined region including one or more user affordances corresponding to one or more users that satisfy proximity criteria to the electronic device, and (2) a second predefined region including a plurality of protocol affordances corresponding to a plurality of other applications.

	Examiner respectfully disagrees.
	In response to appellant’s statement in page 12 of brief (reproduced below): 

    PNG
    media_image2.png
    215
    646
    media_image2.png
    Greyscale

	Appellant is providing piecemeal analysis of the references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Throughout previous final rejection mailed 12/21/2020 and advisory action mailed 03/24/2021, Examiner attempted to clarify that Forutanpour is being relied upon merely for the feature of displaying of user affordances that satisfy proximity criteria while combination of Pereira-Nosou already disclose at least (1) a first predefined region including one or more user affordances corresponding to one or more users … and (2) a second predefined region including a plurality of protocol affordances as required by claim 1  (emphasis added). It can be seen in rejection of claim 1 and response to arguments section in the final rejection mailed 12/21/2020 where Examiner clearly relies Pereira for disclosure of having sharing interface that includes both first predefined region including one or more affordances corresponding to one or more users and second predefined region including a plurality of protocol affordances corresponding to a plurality of other applications (final rejection page 4). As can be seen from fig. 3 of separate from the first predefined region where in Pereira, user affordances and protocol affordances are mixed in between and not clearly separate from each other in UI perspective.

    PNG
    media_image3.png
    383
    572
    media_image3.png
    Greyscale

Fig. 3 of Pereira
	Examiner then, relied on Nosou for disclosing at least the first and second predefined region being separate from each other as shown in figure below. 

    PNG
    media_image4.png
    459
    270
    media_image4.png
    Greyscale

Fig. 6A of Nosou

	Examiner, then used bold print to signify that Pereira-Nosou does not specifically teach, one or more user affordances corresponding to one or more users that satisfy proximity criteria to the electronic device (final rejection, page 5) and this is further explained in the response to argument’s section of the final rejection and advisory action. Examiner notes that this does not mean that Pereira-Nosou is completely silent with respect to “one or more user affordances corresponding to one or more users”. 
While many attempt has been made to clarify Examiner’s rejection, appellant still maintains argument that Office Action conceded that combination of Pereira and Nosou does not teach both predefined regions claimed. In page 13 of appeal brief, appellant further states, “However, Forutanpour is not cited for and does not teach displaying another (e.g., second) predefined region that includes a plurality of protocol affordances, as required by claim 1”, which is clearly piecemeal analysis. Also, appellant further states in page 13 of brief: “A first reference [Pereira] that teaches only one of the two predefined regions of the sharing interface of claim 1, [which is not true as explained above, Pereira discloses both regions] and a second reference [Nosou] that teaches only the other of the two predefined regions of the sharing interface, [which again, is not true (please see figure 6A of Nosou reproduced above)] cannot be combined, absent hindsight, to teach a sharing interface that includes both of the two both Pereira-Nosou disclose both two predefined regions.
Lastly, Examiner relied on Forutanpour for disclosure of “one or more user affordances corresponding to one or more users that satisfy proximity criteria to the electronic device” (final rejection, pages 5-6). As disclosed in at least figure 18 and paragraph 109 of Forutanpour, display of one or more user affordances corresponding to users that satisfy proximity criteria (i.e. computing devices located within 100 meters) are provided. In addition, fig. 17 and paragraph 108 of Forutanpour provides similar teaching as an additional support. Also, appellant keeps silence as to how and why Forutanpour fails to disclose, “one or more user affordances corresponding to one or more users that satisfy proximity criteria to the electronic device” and instead, only reproduces some paragraphs and drawing from Forutanpour and attacks that it is not cited for and does not teach displaying predefined region that includes a plurality of protocol affordances (the other predefined region).
	For these reasons, Examiner believes that combination of Pereira-Nosou-Forutanpour disclose at least portion of the claimed, “displaying, on the display, a sharing interface that includes: a first predefined region including one or more user affordances corresponding to one or more users that satisfy proximity criteria to the electronic device; and a second predefined region separate from the first predefined region, the second predefined region including a plurality of protocol affordances corresponding to a plurality of other applications on the electronic device that are distinct from the first application” recited in claim 1. Also, the combination teaches all remaining limitation of claim 1 as well as a whole. 

B. Appellant’s argument that the advisory action impermissibly broadens claim elements in order to render the combination of Pereira-Nosou-Forutanpour more relevant.

Examiner respectfully disagrees.
In response to appellant’s statement: “The Advisory Action states that “applicant’s statement that a ‘a second reference [Nosou] that teaches only the other of the two predefined regions’ is not true…The Advisory Action, however, has impermissibly read out limitations of the pending claims”, Examiner was merely pointing that appellant’s conclusory allegation is false. Nowhere in the previous final rejection nor advisory action had Examiner admitting that Nosou teaches “only one” of the two predefined regions. Even if appellant somehow misinterpreted Examiner’s rejection (even after many attempt of clarification was made), a person of ordinary skilled in the art would not view figure 6A of Nosou having only one of the two predefined regions claimed. 

Next in response to appellant’s argument reproduced below:

    PNG
    media_image5.png
    257
    638
    media_image5.png
    Greyscale



C. Appellant’s argument that there is no logical basis to combine Nosou and Forutanpour

C1. Appellant argues, “The list of users in Nosou and the “radar map image” in Forutanpour reflect fundamentally different methods of operation”. Examiner respectfully disagrees. 
Examiner asserts that combination of Pereira and Nosou with Forutanpour does not defeat prior art’s principle of operation nor render it inoperable for its intended purpose, which is to facilitate content sharing with many users using different application protocol under simplified user interface/interaction. All three prior arts are pertinent prior arts in the field of appellant’s endeavor and attempt to solve similar 
Appellant’s main argument appears to be pointing to distinction that Nosou’s user affordances are imported from contact database and Forutanpour’s user affordances are not imported from contact database, however, further reading down the appellant’s cited paragraphs 108-109 of Forutanpour, Forutanpour recites, “The owner pictures 1700 may be obtained from contact information in the computing device 10a contact database…Pictures may be displayed on the locations of computing devices for which the owner's picture is contained in the contact database”. From this teaching, it can be seen that Forutanpour’s system also utilizes contact database similar to Nosou and at least some of the users displayed in fig. 18 of Forutanpour are users who are stored in the contact database (owner’s pictures). To further support this assertion, paragraphs 66 and 110 of Forutanpour, in addition, recites, “contacts…are example of data that 

 Figure 18 of Forutanpour discloses feature that displays one or more user affordances who are in proximity, (thus, reading on claimed limitation of, “a first predefined region including one or more user affordances corresponding to one or more users that satisfy proximity criteria to the electronic device”). In addition, paragraph 108 and figure. 17 of Forutanpour also disclose said claimed limitation. As Forutanpour also utilizes contact database, there is no significant fundamental alteration when modification of primary reference is made and believes appellant’s argument that Forutanpour does not utilize contact database is moot. Forutanpour, therefore precisely, discloses display of one or more user affordances from contact database who are proximate to the device. Examiner believes simple modification of which type of user is to be displayed within the predefined region cannot be a substantial modification that adds costs and technical complexity, nor does it change the principle of operation of the primary reference. Nosou and Forutanpour are compatible and modification can be easily implemented by person of ordinary skilled in the art by simply adding near field communication (NFC) or Bluetooth for device discovery (Forutanpour, paragraph 4). 


C2. Appellant’s argues, applying the teachings of Forutanpour to Nosou would be counterintuitive, as it does not result in any improvement to the teachings of Nosou

Examiner respectfully disagrees. 
As noted in the previous final rejection mailed 12/21/2020, motivation for combining Pereira-Nosou with Forutanpour is that social interaction and networking between users that are nearby are improved by being able to share contents easily via various simple touch gestures (final rejection, page 7). It is evidently clear from cited fig. 18 and paragraph 109 of Forutanpour (citations used in rejecting claim 1 in previous final rejection, pages 5-6) that graphical indicators 804 are used to display presence of other computing devices. Such graphical indicators include dots (i.e. users not in contact database) and owner pictures 1700 (i.e. users in contact database). Social interaction and networking are improved because content sharing can be easily performed with someone who’ve user just met and interacted with. Also, social networking and interaction is improved because user would be able to locate position of his/her friends stored in the contact database so that one can start a conversation or meet with that person located. Similar rationale can be applied for strangers.
While improvement in social networking/interaction is the main motivation to combine, Examiner notes that there are many extra additional advantageous benefits that can be achieved by combining Pereira-Nosou with Forutanpour, including at least: 
1) Enabling file sharing with someone who you’ve just met. As some people may wish to just share his/her application profile or email address for content sharing instead of giving out his/her mobile phone number. Such combination can lead to protecting one’s privacy and preventing giving away personal information when not desired but only want to exchange contents/files. 

	Examiner believes that having list of users who are in proximity does not negatively impact some of the applications such as email, video-phone, and sms application. Not all files, contents, or data are feasible to be transmitted using Bluetooth. 
Also, one may not find it desirable to use Bluetooth for file share even though the mobile device is in proximity for many reasons (e.g. to name just a few, one may not know how to turn on Bluetooth or one may have another external device connected to Bluetooth currently (i.e. Selfie stick or Airpods)). Also, Forutanpour’s user device discovery extends up to 100 meters (paragraph 72) which is not close enough to have conversation and thus telephone/video chat application in Nosou is still provided useful. Proximity of other devices does not affect the device’s ability to communicate with other users using the applications shown in Nosou for these simple reasons. No applications in Pereira-Nosou becomes “inoperable state” from combining Forutanpour due to a reason that a person/device is nearby. In other words, there is no specific required fundamental alteration needed to be performed over these applications in Pereira-Nosou that makes it inoperable/counterintuitive when displaying of user affordances who are in proximate is included due to the modification. It’s always better when 








For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JUSTIN S LEE/Primary Examiner, Art Unit 2177                                                                                                                                                                                                        


Conferees:
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177     
                                                                                                                                                                                                   
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.